MAINE SUPREME JUDICIAL COURT                                        Reporter of Decisions
Decision: 2013 ME 16
Docket:   SRP-11-539
Argued:   January 16, 2013
Decided:  February 5, 2013

Panel:       SAUFLEY, C.J., and ALEXANDER, LEVY, SILVER, MEAD, GORMAN, and JABAR,
             JJ.


                                STATE OF MAINE

                                         v.

                                   ERIC HAMEL

GORMAN, J.

         [¶1] In this sentence review appeal, Eric Hamel challenges the concurrent

forty-five-year prison sentences imposed by the court (Clifford, J.) on Hamel’s

judgment of conviction for two counts of intentional or knowing murder,

17-A M.R.S. § 201(1)(A) (2012), entered on his guilty pleas. Hamel argues that

the court abused its discretion in sentencing him to a longer prison term than that

of his two co-conspirators. We disagree and affirm the sentences.

                                I. BACKGROUND

         [¶2] In 2009, Gayla Sheldon asked her boyfriend, Richard Moulton, to

either kill her estranged husband, Victor Sheldon, or arrange for someone else to

kill him. Moulton contacted Hamel, a high school friend, who agreed to murder

Victor in exchange for payment. After one failed attempt to lure Victor to a

location where Hamel was to kill him, Gayla, Moulton, and Hamel agreed that
2

Hamel would kill Victor and, at the same time, kill Victor’s roommate, Robert

Day. On August 3, 2009, Hamel went to the home Victor and Day shared in

Rumford and shot and killed them both.

      [¶3] Gayla, Moulton, and Hamel all pleaded no contest or guilty to various

charges. In July of 2011, Gayla pleaded no contest to conspiracy to commit

murder (Class A), 17-A M.R.S. §§ 151(1)(A), 201(1)(A) (2012), and solicitation to

commit murder (Class A), 17-A M.R.S. §§ 153(1)(A), 201(1)(A) (2012), in

exchange for the State’s dismissal of three other charges against her. Based on an

agreement between Gayla and the State that the court accepted, the court sentenced

Gayla to twenty-five years in prison with all but fifteen years suspended and four

years of probation for each count, to run concurrently. In August of 2011, pursuant

to an agreement with the State that was accepted by the court, Moulton pleaded

guilty to two counts of intentional or knowing murder, 17-A M.R.S. § 201(1)(A).

The court sentenced Moulton to forty years in prison, the maximum allowed

pursuant to Moulton’s agreement with the State.

      [¶4] Finally, Hamel also pleaded guilty to two counts of intentional or

knowing murder, 17-A M.R.S. § 201(1)(A). Also pursuant to an agreement with

the State that was accepted by the court, Hamel’s sentence could be no more than

fifty years in prison, but he was free to argue for a reduced term of years. The

court sentenced him to two concurrent terms of forty-five years in prison. We
                                                                                   3

granted Hamel’s application for leave to appeal his sentence.        See 15 M.R.S.

§ 2151 (2012); M.R. App. P. 20(h).

                                 II. DISCUSSION

      [¶5] Hamel challenges only the sentence imposed by the court. Pursuant to

15 M.R.S. § 2155 (2012), we consider (1) “[t]he propriety of the sentence, having

regard to the nature of the offense, the character of the offender, the protection of

the public interest, the effect of the offense on the victim and any other relevant

sentencing factors recognized under law,” and (2) “[t]he manner in which the

sentence was imposed, including the sufficiency and accuracy of the information

on which it was based.” In determining “whether the sentencing court disregarded

the statutory sentencing factors, abused its sentencing power, permitted a manifest

and unwarranted inequality among sentences of comparable offenders, or acted

irrationally or unjustly” in fashioning a sentence, we afford the trial court

considerable discretion.    State v. Reese, 2010 ME 30, ¶ 21, 991 A.2d 806;

see 15 M.R.S. § 2154 (2012); State v. Koehler, 2012 ME 93, ¶ 32, 46 A.3d 1134;

State v. Stanislaw, 2011 ME 67, ¶ 14, 21 A.3d 91.

      [¶6]   In calculating Hamel’s murder sentence, the court undertook the

appropriate two-step procedure outlined in 17-A M.R.S. § 1252-C(1), (2) (2012).

See Koehler, 2012 ME 93, ¶ 33, 46 A.3d 1134. First, the court considered the

basic term of imprisonment “based on an objective consideration of the particular
4

nature and seriousness of the crime, taking into account the sentencing principles”

outlined in 17-A M.R.S. § 1151 (2012). Koehler, 2012 ME 93, ¶ 33, 46 A.3d
1134; see 17-A M.R.S. § 1252-C(1). The court calculated Hamel’s basic sentence

at fifty years for committing two premeditated murders for pecuniary gain.

Second, the court considered as aggravating factors that both victims were most

likely aware of their imminent deaths and the impact these deaths had on the

victims’ families. See 17-A M.R.S. § 1252-C(2). As mitigating factors, the court

considered Hamel’s youth (he was twenty-one years old at the time of sentencing),

his difficult childhood, his lack of a criminal record, that the murders were not

initially his idea, and that he accepted responsibility for the crimes and pledged his

cooperation with the State. See 17-A M.R.S. § 1252-C(2). The court ultimately

sentenced Hamel to forty-five years for each count, a term that complies with the

statutory requirements for murder cases, namely, a minimum of twenty-five years

in prison and up to life in prison. 17-A M.R.S. § 1251 (2012).

      [¶7] Hamel contends, however, that his sentence violates one particular goal

of sentencing—“[t]o eliminate inequalities in sentences that are unrelated to

legitimate criminological goals”—because he received a longer term of years than

either Gayla or Moulton. 17-A M.R.S. § 1151(5).

      [¶8]   Although section 1151 provides a list of sentencing goals, “the

selection for appropriate emphasis among these disparate purposes rests in the
                                                                                   5

discretion of the court.” State v. Mudie, 508 A.2d 119, 121 (Me. 1986). Here, the

sentencing court explicitly considered the apparent inequality in sentences among

the three individuals involved in the killings pursuant to section 1151, and

accounted for it by sentencing Hamel to only forty-five years instead of the

fifty-year capped sentence the court stated it otherwise would have imposed.

      [¶9] The differences among the three sentences reflects the differences in

the conduct of each of the defendants and the resulting convictions. Pursuant to an

agreement with the State, Gayla, although the mastermind of the plot to kill her

husband, was ultimately convicted of only conspiracy and solicitation charges;

unlike Hamel, she was not convicted of murder. Moulton was convicted of murder

for his role in furthering Gayla’s plan, but he did not kill either victim. Hamel

alone shot both victims, thereby carrying out the premeditated murder of two

people for pecuniary gain.     The distinctions between Moulton’s and Hamel’s

actions support the differences in their respective sentences. See State v. Corrieri,

654 A.2d 419, 423-24 (Me. 1995) (affirming a sentence that was longer than that

of two co-defendants because the defendant lacked remorse, refused to

acknowledge his responsibility for the act, and had a conviction for similar conduct

in his juvenile record).

      [¶10]    Given the court’s thoughtful consideration of the purposes of

sentencing, proper completion of the two-step sentencing procedure for murder,
6

articulation of the reasons for the sentence, and explicit discussion of and

adjustment for the sentencing inequality at issue, we affirm Hamel’s sentence. See

Stanislaw, 2011 ME 67, ¶ 15, 21 A.3d 91 (discussing the importance of the

sentencing court articulating its process and rationale); State v. Dalli, 2010 ME
113, ¶ 14, 8 A.3d 632 (affirming a sentence based on the court’s explicit

consideration of the purposes of sentencing); cf. State v. Houston, 534 A.2d 1293,

1297 (Me. 1987) (vacating an assault sentence for “punishing more harshly a

man’s unprovoked assault upon a woman than a similar attack upon a victim who

is an equally defenseless male”).

        The entry is:

                           Sentences affirmed.


On the briefs:

        George A. Hess, Esq., Lewiston, for appellant Eric Hamel

        William J. Schneider, Attorney General, and Lauren F. LaRochelle, Asst.
        Atty. Gen., Augusta, for appellee State of Maine

At oral argument:

        George A. Hess, Esq., Lewiston, for appellant Eric Hamel

        Lauren F. LaRochelle, Asst. Atty. Gen., Augusta, for appellee State of
        Maine


Oxford County Superior Court docket number CR-2009-309
FOR CLERK REFERENCE ONLY